Exhibit32.1 Certification of Principal Executive Officer and Principal Financial Officer Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of TurboChef Technologies, Inc. (the “Company”) on Form 10-Q for the period ending September 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, James K. Price, Chief Executive Officer of the Company, and J. Miguel Fernandez de Castro, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, to our knowledge, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ James K. Price James K. Price Chief Executive Officer /s/ J. Miguel Fernandez de Castro J. Miguel Fernandez de Castro Chief Financial Officer November 6, 2007 This certification accompanies the Report pursuant to Section906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Company for purposes of Section18 of the Securities Exchange Act of 1934, as amended. See also the certifications pursuant to Section302 of the Sarbanes-Oxley Act of 2002, which are included as exhibits to this report.
